 
 
IB 
Union Calendar No. 285
111th CONGRESS 2d Session 
H. R. 2889
[Report No. 111–500] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2009 
Mr. DeFazio (for himself, Mr. Blumenauer, Mr. Wu, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Natural Resources 
 

May 28, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 16, 2009




A BILL 
To modify the boundary of the Oregon Caves National Monument, and for other purposes. 
 

1.Short titleThis Act may be cited as the Oregon Caves National Monument Boundary Adjustment Act of 2010.
2.PurposeThe purpose of this Act is to add surrounding land to the Monument—
(1)to enhance the protection of the resources associated with the Monument; and
(2)to increase public recreation opportunities.
3.DefinitionsIn this Act:
(1)MapThe term map means the map titled Oregon Caves National Monument and Preserve numbered 150/80,023, and dated May 2010.
(2)MonumentThe term Monument means the Oregon Caves National Monument established by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909.
(3)National PreserveThe term National Preserve means the National Preserve designated by section 4(a).
(4)SecretaryThe term Secretary means the Secretary of the Interior.
(5)Secretary concernedThe term Secretary concerned means—
(A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
(B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management.
(6)StateThe term State means the State of Oregon.
4.Designation; land transfer; boundary adjustment
(a)In generalThe Monument shall be known and designated as the Oregon Caves National Monument and Preserve. The land identified on the map as Proposed Addition Lands shall be designated as a National Preserve.
(b)Land transferThe Secretary of Agriculture shall—
(1)transfer approximately 4,070 acres of land identified on the map as the Proposed Addition Lands to the Secretary to be administered as part of the Oregon Caves National Monument and Preserve; and
(2)adjust the boundary of the Rogue River-Siskiyou National Forest to exclude the land transferred under paragraph (1).
(c)Boundary adjustmentThe boundary of the National Monument is modified to exclude approximately 4 acres of land—
(1)located in the City of Cave Junction; and
(2)identified on the map as the Cave Junction Unit, as depicted on the map.
(d)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
(e)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Monument shall be considered to be a reference to the Oregon Caves National Monument and Preserve.
5.Administration
(a)In generalThe Secretary, acting through the Director of the National Park Service, shall administer the National Monument and Preserve in accordance with—
(1)this Act;
(2)Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and
(3)any law (including regulations) generally applicable to units of the National Park System, including the National Park Service Organic Act (16 U.S.C. 1 et seq.).
(b)Fire managementAs soon as practicable after the date of enactment of this Act, in accordance with subsection (a), the Secretary shall revise the fire management plan for the Monument to include the National Preserve and, in accordance with the revised plan, carry out hazardous fuel management activities within the boundaries of the National Monument and Preserve.
(c)Existing forest service contractsThe Secretary shall allow for the completion of existing Forest Service stewardship and service contracts executed as of the date of enactment of this Act and shall recognize the authority of the Secretary of Agriculture for the purpose of administering the existing Forest Service contracts through their completion. All terms and conditions of existing Forest Service contracts shall remain in place for the duration of those contracts. Any such liability existing at the time of enactment of this Act shall be that of the Forest Service.
(d)GrazingThe Secretary may allow the grazing of livestock within the preserve to continue where authorized under permits or leases in existence as of the date of enactment of this Act. Grazing shall be at no more than the current level, as measured in Animal Unit Months, and subject to applicable laws and National Park Service regulations.
6.Voluntary grazing lease or permit donation program
(a)Donation of lease or permit
(1)Acceptance by Secretary concernedThe Secretary concerned shall accept the donation of a grazing lease or permit from a leasee or permittee for—
(A)the Big Grayback Grazing Allotment located in the Rogue River-Siskiyou National Forest; and
(B)the Billy Mountain Grazing Allotment located on a parcel of land that is managed by the Secretary (acting through the Director of the Bureau of Land Management).
(2)TerminationWith respect to each permit or lease donated under subparagraph (a), the Secretary shall—
(A)terminate the grazing permit or lease; and
(B)ensure a permanent end to grazing on the land covered by the permit or lease.
(b)Effect of donationA lessee or permittee that donates a grazing lease or grazing permit (or a portion of a grazing lease or grazing permit) under this section shall be considered to have waived any claim to any range improvement on the associated grazing allotment or portion of the associated grazing allotment, as applicable.
7.Hunting, fishing, and trapping
(a)In generalExcept as provided in subsection (b), the Secretary shall permit hunting, fishing, and trapping on land and water within the National Preserve in accordance with each applicable law (including regulations) of the Federal Government and the State.
(b)Administrative exceptionsIn accordance with subsection (c), the Secretary may designate areas in which, and establish limited periods during which, no hunting, fishing, or trapping may be permitted within the National Preserve due to concerns relating to—
(1)public safety;
(2)the administration of the National Preserve; or
(3)the compliance by the Secretary with any applicable law (including regulations).
(c)Consultation with appropriate State agencyExcept to respond to a situation that the Secretary determines to be an emergency, the Secretary shall consult with the appropriate agency of the State before taking any act to close any area within the National Preserve to hunting, fishing, or trapping.
8.EffectNothing in this Act affects the authority or responsibility of the State to carry out any law or duty of the State relating to fish and wildlife on areas located within the National Preserve.
9.Wild and scenic river designation, River Styx, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by inserting the following paragraph:

(__)River Styx, OregonThe subterranean segment of Cave Creek, known as the River Styx, to be administered by the Secretary of the Interior as a scenic river..
10.Wild and scenic river designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:

(__)Oregon Caves National Monument and Preserve, Oregon
(A)Cave Creek, OregonThe 2.6-mile segment of Cave Creek from the headwaters at the River Styx to the boundary of the Rogue River Siskiyou National Forest.
(B)Lake Creek, OregonThe 3.6-mile segment of Lake Creek from the headwaters at Bigelow Lakes to the confluence with Cave Creek.
(C)No Name Creek, OregonThe 0.6-mile segment of No Name Creek from the headwaters to the confluence with Cave Creek.
(D)Panther CreekThe 0.8-mile segment of Panther Creek from the headwaters to the confluence with Lake Creek.
(E)Upper Cave CreekThe segment of Upper Cave Creek from the headwaters to the confluence with River Styx..
11.Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following:

(__)Oregon Caves National Monument and Preserve, OregonNot later than 3 years after funds are made available to carry out this paragraph, the Secretary shall complete the study of the Oregon Caves National Monument and Preserve segments designated for study in subsection (a), and shall submit to Congress a report containing the results of the study..
 

May 28, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
